Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 1 of 18 PageID: 7062



  NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
  ____________________________________
  IN RE NOVO NORDISK SECURITIES        :
  LITIGATION                           : Case No. 3:17-cv-00209-BRM-LHG
                                       :
                                       :       OPINION
  ____________________________________:

  MARTINOTTI, DISTRICT JUDGE

         Before this Court is: (1) the motion of Defendants Novo Nordisk A/S (“Novo”), Lars

  Rebien Sorensen (“Sorensen”), Jesper Brandgaard (“Brandgaard”), and Jakob Riis (“Riis”)

  (collectively, “Defendants”) to exclude expert testimony of Plaintiffs’ expert (ECF No. 146-1);

  and (2) Plaintiffs Central States, Southeast and Southwest Areas Pension Fund, Lehigh County

  Employees’ Retirement System, Oklahoma Firefighters Pension and Retirement System, Boston

  Retirement System, and Employees’ Pension Plan of the City of Clearwater (collectively,

  “Plaintiffs”) Motion to Certify Class. (ECF No. 136-1.) Both Motions are opposed. (ECF Nos. 147

  152.) Pursuant to Federal Rule of Civil Procedure 78(b), the Court did not hear oral argument. For

  the reasons set forth below, Defendants’ Motion to Exclude Plaintiffs’ Expert’s         Report is

  DENIED, and Plaintiff’s Motion to Certify Class is GRANTED.

  I.     BACKGROUND

         Following the Court’s consolidation of related cases (ECF No. 42), Plaintiffs filed an

  Amended Complaint on August 4, 2017. (ECF No. 71.) Plaintiffs assert claims for (1) violations

  of Section 10(b) and Rule 10b-5 of the Exchange Act against all Defendants (Count I), and (2)

  violations of Section 20(a) of the Exchange Act against Individual Defendants (Count II).

  Defendants filed a Motion to Dismiss the Amended Complaint, and, following oral argument, the




                                                  1
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 2 of 18 PageID: 7063



  Court denied Defendants’ Motion to Dismiss. (ECF No. 99.) A more detailed account of the facts

  can be found in that opinion; only the relevant facts are included below.

          In this federal securities class action, Plaintiffs allege Novo made “a series of material

  misstatements and omissions about Novo’s sales of its core insulin drugs in the United States.”

  (ECF No. 71 ¶ 4.) Specifically, Plaintiffs contend Novo falsely attributed its revenue and growth

  to its innovation, “when in fact they were the result of a scheme whereby Novo paid increasingly

  large kickbacks to Pharmacy Benefit Managers” (“PBMs”). (Id. ¶ 4.) “PBMs are the middlemen

  between manufacturers and health insurers who controlled market access in exchange for

  placement on their formularies (i.e., the lists of covered drugs recommended to providers).” (Id.)

  Novo is a global healthcare company that derives roughly 80% of its revenue from insulin-based

  medications and roughly 54% of its revenue from the U.S. insulin market. (Id. ¶ 3.) Sorensen was

  Novo’s President and CEO at all times relevant to this action until December 31, 2016. (Id. ¶ 35.)

  Brandgaard was at all relevant times, and remains, Novo’s Executive Vice President and CFO. (Id.

  ¶ 36.) Riis was Novo’s Executive Vice President for North America and President of Novo Nordisk

  Inc., Novo’s U.S. subsidiary, from September 2016 through March 2017. (Id. ¶ 37.) Riis was also

  Novo’s Executive Vice President for China, Pacific & Marketing from January 2013 to September

  2016, and Novo’s Senior Vice President of Global Marketing from January 2006 through

  September 2016. (Id.) A more detailed account of the facts of the case can be found in the Court’s

  denial of Defendants’ Motion to Dismiss the Verified Complaint. (ECF No. 99.)

          Plaintiffs bring their claims pursuant to Federal Rule of Civil Procedure 23 on behalf of a

  purported class (the “Class”) of all persons and entities “who purchased or otherwise acquired

  Novo American Depository Receipts (‘ADRs’) between February 3, 2015 and February 2, 2017,

  inclusive (the ‘Class Period’).” (Id. ¶ 2.) In its Motion, Plaintiffs argue the Class should be certified



                                                     2
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 3 of 18 PageID: 7064



  because it satisfies the Rule 23(a) requirements of numerosity, commonality, typicality, and

  adequacy, and the Rule 23(b) requirements of predominance and superiority. (ECF No. 136-1 at

  10.) Further, they request the Court appoint Plaintiffs as Class representatives; and appoint

  Robbins Geller Rudman & Dowd LLP (“Robbins Geller”) and Bernstein Litowitz Berger &

  Grossman LLP (“Bernstein Litowitz”) as Class Counsel, and Seeger Weiss LLP (“Seeger Weiss”)

  and Carella, Byrne, Cecchi, Olstein, Brody & Agnello, P.C. (“Carella Byrne”) as Co-Liaison

  Counsel. (Id.)

         Defendants, however, argue the Court should deny Plaintiff’s Motion to Certify because

  Plaintiffs have not demonstrated they are adequate Class representatives, nor have they shown

  common issues predominate. (ECF No. 147 at 6-7.) Additionally, Defendants move to exclude the

  report and opinions of Plaintiffs’ expert, Dr. Steven F. Feinstein (“Feinstein Report”) (ECF No.

  136-3). (ECF No. 146-1.)

  II.    STANDARD OF REVIEW

         A.        Admissibility of Expert Opinion

         Federal Rule of Evidence 702 governs the admissibility of expert testimony. See Daubert

  v. Merrell Dow Pharms., Inc., 509 U.S. 579, 588, (1993). The Third Circuit has held “Rule 702

  embodies three distinct substantive restrictions on the admission of expert testimony:

  qualifications, reliability, and fit.” Karlo v. Pittsburgh Glass Works, LLC, 849 F.3d 61, 80 (3d Cir.

  2017) (quoting Elcock v. Kmart Corp., 233 F.3d 734, 741 (3d Cir. 2000) (citing In re Paoli R.R.

  Yard PCB Litig., 35 F.3d 717 (3d Cir. 1994))).

                   First, the witness must be qualified to testify as an expert.
                   Qualification requires that the witness possess specialized expertise.
                   We have interpreted this requirement liberally, holding that a broad
                   range of knowledge, skills, and training qualify an expert as such.
                   Second, the testimony must be reliable. In other words, the expert's
                   opinion must be based on the methods and procedures of science
                   rather than on subjective belief or unsupported speculation; the
                                                     3
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 4 of 18 PageID: 7065



                 expert must have good grounds for his or her belief. An assessment
                 of the reliability of scientific evidence under Rule 702 requires a
                 determination as to its scientific validity. Third, the expert testimony
                 must fit, meaning the expert's testimony must be relevant for the
                 purposes of the case and must assist the trier of fact.

  Calhoun v. Yamaha Motor Corp., U.S.A., 350 F.3d 316, 321 (3d Cir. 2003) (quotations and

  citations omitted).

         B.      Class Certification

         The Third Circuit has consistently observed that “Rule 23 is designed to assure that courts

  will identify the common interests of class members and evaluate the named plaintiffs’ and

  counsel’s ability to fairly and adequately protect class interests.” In re Comm. Bank of N. Va., 622

  F.3d 275, 291 (3d Cir. 2010) (quoting In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods.

  Liab. Litig., 55 F.3d 768, 799 (3d Cir. 1995) (alterations omitted)). Rule 23 contains two sets of

  requirements. First, a party seeking class certification must demonstrate the class satisfies the

  requirements of Rule 23(a):

                 (1) the class is so numerous that joinder of all members is
                 impracticable [numerosity]; (2) there are questions of law or fact
                 common to the class [commonality]; (3) the claims or defenses of
                 the representative parties are typical of the claims or defenses of the
                 class [typicality]; and (4) the representative parties will fairly and
                 adequately protect the interests of the class [adequacy].

  Fed. R. Civ. P. 23(a).

         Second, plaintiffs must show that the requirements of one of the provisions of Rule 23(b)

  are met. Because Plaintiffs here seek certification under Rule 23(b)(3), the Court must find “that

  the questions of law or fact common to class members predominate over any questions affecting

  only individual members, and that a class action is superior to other available methods for fairly

  and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). These requirements are




                                                    4
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 5 of 18 PageID: 7066



  known as predominance and superiority. In re Constar Int’l Inc. Sec. Litig., 585 F.3d 774, 780 (3d

  Cir. 2009).

         Importantly, the Third Circuit has instructed that “each Rule 23 component [must] be

  satisfied” for a court to certify a class. In re Hydrogen Peroxide, 552 F.3d 305, 310 (3d Cir. 2008)

  (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 630 (1997)). In that regard, “[c]lass

  certification is an especially serious decision, as it ‘is often the defining moment in class actions

  (for it may sound the ‘death knell’ of the litigation on the part of plaintiffs, or create unwarranted

  pressure to settle [non-meritorious] claims on the part of defendants).” Newton v. Merrill Lynch,

  Pierce, Fenner & Smith, Inc., 259 F.3d 154, 162 (3d Cir. 2001). In Hydrogen Peroxide, the Third

  Circuit urged district courts, where appropriate, to “delve beyond the pleadings to determine

  whether the requirements for class certification are satisfied.” 552 F.3d at 316 (quoting Newton,

  259 F.3d at 167). “An overlap between a class certification requirement and the merits of a claim

  is no reason to decline to resolve relevant disputes when necessary to determine whether a class

  certification requirement is met.” Id. Importantly, the predominance inquiry is especially

  dependent upon the merits of a plaintiff’s claim, since “the nature of the evidence that will suffice

  to resolve a question determines whether the question is common or individual.” Id. at 310-11

  (citations omitted). “If proof of the essential elements of the cause of action requires individual

  treatment,” then predominance is defeated and a class should not be certified. Id. (quoting Newton,

  259 F.3d at 172); see In re Constar, 585 F.3d at 780.

  III. DECISION

          A.      Defendants’ Motion to Exclude Lead Plaintiffs’ Expert Report

          Here, Lead Plaintiffs use the Feinstein Report to establish market efficiency and create a

  methodology for calculating damages. Because the Feinstein Report involves issues directly

  related to class certification, the Court first analyzes the report’s admissibility.

                                                     5
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 6 of 18 PageID: 7067



                 1.      Expert Qualifications

         Defendants do not challenge Dr. Feinstein’s qualifications. His credentials and experience

  qualify him to offer an expert opinion in this case. (See ECF No. 136-3 ¶¶ 6-16.) Additionally, this

  Court has previously found Dr. Feinstein to be credible to offer expert opinions on market

  efficiency, loss causation, and damages in securities-fraud cases. City of Sterling Heights Gen.

  Employees’ Ret. Sys. v. Prudential Fin., Inc., No. 12-5275, 2015 U.S. Dist. LEXIS 115287 at *5

  (D.N.J. August 31, 2015). Therefore, the Court finds Dr. Feinstein qualified.

                 2.      Reliability

         Defendants dispute the reliability of Dr. Feinstein’s Report on two grounds. First, they

  argue Dr. Feinstein “fails to offer a functioning damages methodology.” (ECF No. 146-1 at 11.)

  Second, Defendants argue Dr. Feinstein’s Report “makes no real attempt to fit his damages

  proposal with plaintiffs’ theory of liability or with a proper measure of claimed damages.” (Id.)

         Specifically, Defendants contend Dr. Feinstein’s Report is not reliable because he concedes

  he is unable to construct an actual damages model until discovery is complete and the record is

  fully developed. (Id. at 13.) Additionally, Defendants urge the Court to follow the Northern District

  of Ohio’s ruling in finding a similar report submitted by Dr. Feinstein unreliable. (ECF No. 146-1

  at 13.) In recognizing that case is not binding, the Court finds Defendant’s argument premature.

  At this stage of litigation, Plaintiffs are not required to produce a detailed damages model. See Li

  v. Aeterna Zentaris, No. 14-7081, 2018 U.S. Dist. LEXIS 37811 at *7 (D.N.J. Feb. 28, 2018); see

  also Prudential, 2015 U.S. Dist. LEXIS 115287 at *20, 34-36 (citing Neale v. Volvo Cars of N.

  Am., LLC, 794 F.3d 353, 373-75 (3d Cir. 2015). Nevertheless, Dr. Feinstein’s event study approach

  has been approved as a methodology in previous cases. See, e.g., WM High Yield Fund v.

  O’Hanlon, No. 04-3423, 2013 U.S. Dist. LEXIS 90323, at *11 (E.D. Pa. June 27, 2013); Aeterna

  Zentaris, 2018 WL 1143174, at *2; In re DVI, Inc. Sec. Litig., No. 03-05336, 2010 U.S. Dist.

                                                   6
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 7 of 18 PageID: 7068



  LEXIS 92888, at *13 (E.D. Pa. Sep. 3, 2010). Because the Court need not consider the reliability

  of Dr. Feinstein’s damages model at this stage, Plaintiffs have satisfied the reliability requirement

  under FRE 702.

                 3.      Fit

         To satisfy the third requirement, expert testimony must be “relevant for the purposes of the

  case” and be helpful to the factfinder. Schneider v. Fried, 320 F.3d 396, 404 (3d Cir. 2003). The

  Third Circuit has explained the “fit” requirement is one of relevance, and the standard for this

  factor “is not that high.” United States v. Schiff, 602 F.3d 152, 172-72 (3d Cir. 2010) (“[E]xpert

  evidence which does not relate to an issue in the case is not helpful.”). At this stage, all that is

  required is for Dr. Feinstein’s model to be helpful in establishing Plaintiffs’ case.

         Plaintiffs’ theory of liability arises from alleged misrepresentations and omissions that

  caused artificial inflation in Novo’s stock price. (ECF No. 71 ¶ 4.) Dr. Feinstein’s model isolates

  and identifies the artificial inflation for those who purchased Novo shares during the Class Period.

  (See ECF No. 136-3 ¶¶ 196-205.) Specifically, Dr. Feinstein proposes a three-step method of

  calculating damages on a per share basis. First, Dr. Feinstein proposes using “valuation tools,

  which would include [an] event study analysis” to measure the artificial inflation in the stock due

  to the alleged misrepresentations and omissions. (Id. ¶ 203.) Second, Dr. Feinstein proposes

  creating an “inflation ribbon,” or a “time series of the difference between an ADR’s actual price

  observed in the marketplace, and the estimated price that the ADR would have traded at each day

  had there been a full disclosure from the outset of the Class Period.” (Id.) Finally, Dr. Feinstein

  would calculate damages for each Class member by determining “the difference between the

  inflation on the date the ADRs were purchased and the inflation on the date those same ADRs

  were subsequently sold, excluding any inflation dissipation caused by factors other than corrective

  disclosure.” (Id.) This exact three-step model has been accepted by other courts. See Wilson v.

                                                    7
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 8 of 18 PageID: 7069



  LSB Indus., No. 15-7614, 2018 U.S. Dist. LEXIS 138832, at *48 (S.D.N.Y. Aug. 13, 2018); see

  also Aeterna Zentaris, 2018 U.S. Dist. LEXIS 37811, at *6.

         Additionally, while Dr. Feinstein concedes his model requires the “full development of the

  record,” he has presented a model which may be “adjusted to isolate misrepresentations and

  omissions that the trier of fact ultimately deems fraud-related.” (ECF No. 152 at 59, see also ECF

  No. 136-3 ¶¶ 203, 205.) Nevertheless, Dr. Feinstein is not required to produce a detailed damages

  model at this time. See Prudential, 2015 U.S. Dist. LEXIS 115287, at *20; see also In re JPMorgan

  Chase & Co. Sec. Litig., 2015 U.S. Dist. LEXIS 132181, at *7 (S.D.N.Y. Sept. 29, 2015).

  Accordingly, Defendants’ Motion to Exclude Dr. Feinstein’s Report is DENIED, and the Court

  will consider it in Plaintiffs’ Motion for Class Certification.

         B.      Lead Plaintiffs’ Motion for Class Certification

                 1.      Rule 23(a) Inquiry

         First, the Court must determine whether Plaintiffs have satisfied the prerequisites for

  maintaining a class action as set forth in Rule 23(a). In their arguments against class certification,

  Defendants only address adequacy under Rule 23(a). Specifically, Defendants argue Plaintiffs are

  not adequate Class representatives and their counsel cannot fairly and adequately represent the

  class. (ECF No. 147 at 6.) Nevertheless, the Court will address all elements.

                         i.      Numerosity

         With respect to numerosity, a party need not precisely enumerate the class members to

  proceed as a class action. In re Lucent Tech. Inc., Sec. Litig., 307 F. Supp. 2d 633, 640 (D.N.J.

  2004). “No minimum number of plaintiffs is required to maintain a suit as a class action, but

  generally if the named plaintiff demonstrates that the potential number of plaintiffs exceeds 40,

  the first prong of Rule 23(a) has been met.” Stewart v. Abraham, 275 F.3d 220, 226-27 (3d Cir.



                                                    8
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 9 of 18 PageID: 7070



  2001) (citing 5 James Wm. Moore et al., Moore’s Federal Practice S 23.22[3][a] (Matthew Bender

  3d ed. 1999)).

         Numerosity “is readily met in securities cases involving an issuer whose stock trades

  publicly on the NYSE.” Prudential, 2015 U.S. Dist. LEXIS 115287 at *8. Novo stock trades with

  an average weekly volume of 10.07 million ADRs. (ECF No. 136-3 ¶¶ 57, 88.) As such, it is clear

  joinder of all members would be impractical, and the Court finds numerosity is satisfied.

                         ii.     Commonality

         Commonality requires there to be “questions of law or fact common to the class.” Fed. R.

  Civ. P. 23(a)(2). The threshold for establishing commonality is straightforward: “The commonality

  requirement will be satisfied if the named plaintiffs share at least one question of fact or law with

  the grievances of the prospective class.” In re Schering Plough Corp. ERISA Litig., 589 F.3d 585,

  596-97 (3d Cir. 2009) (quoting Baby Neal v. Casey, 43 F.3d 48, 56 (3d Cir. 1994)). Indeed, as the

  Third Circuit pointed out, “It is well established that only one question of law or fact in common

  is necessary to satisfy the commonality requirement, despite the use of the plural ‘questions’ in the

  language of Rule 23(a)(2).” In re Schering Plough, 589 F.3d at 97 n.10. Therefore, there is a low

  threshold for satisfying this requirement. Newton, 259 F.3d at 183; In re Sch. Asbestos Litig., 789

  F.2d 996, 1010 (3d Cir. 1986) (highlighting that the threshold of commonality is not high (citations

  omitted)).

         Moreover, this requirement does not require all putative class members to share identical

  claims, see Hassine v. Jeffes, 846 F.2d 169, 176-77 (3d Cir. 1988), as “factual differences among

  the claims of the putative class members do not defeat certification.” Baby Neal, 43 F.3d at 56. In

  that regard, class members can assert a single common complaint even if they have not all suffered

  actual injury; demonstrating that all class members are subject to the same harm will suffice.



                                                   9
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 10 of 18 PageID: 7071



  Hassine, 846 F.2d at 177-78. “Even where individual facts and circumstances do become

  important to the resolution, class treatment is not precluded.” Baby Neal, 43 F.3d at 56.

         This case presents numerous questions of law and fact that are common to all members.

  Specifically, the Amended Complaint alleges a “common course of conduct arising from

  materially false and misleading statements and omissions Defendants made to the investing public

  in Novo’s SEC filings and press releases and on conference calls.” (ECF No. 136-1 at 15.) Insofar

  as Plaintiffs allege the course of conduct violated the Exchange Act, those violations and related

  remedies would apply to all Class members.

                         ii.     Typicality

         Rule 23(a)(3) requires that the representative’s claim be typical of the members of the class.

  “The concepts of commonality and typicality are broadly defined and tend to merge, because they

  focus on similar aspects of the alleged claims.” Newton, 259 F.3d at 182. “Both criteria seek to

  assure that the action can be practically and efficiently maintained and that the interests of the

  absentees will be fairly and adequately represented.” Baby Neal, 43 F.3d at 56; see Gen. Tel. Co.

  of Southwest v. Falcon, 457 U.S. 147, 157 n.13 (1982). Despite their similarity, commonality—

  like numerosity—evaluates the sufficiency of the class itself, and typicality—like adequacy of

  representation—evaluates the sufficiency of the named plaintiff. See Hassine, 846 F.2d at 177 n.4;

  Weiss v. York Hosp., 745 F.2d 786, 810 (3d Cir. 1984), cert. denied, 470 U.S. 1060 (1985).

         Specifically, Rule 23(a)(3) requires that “the claims . . . of the representative parties [be]

  typical of the claims of the class.” See Fed. R. Civ. P. 23(a)(3). Typicality acts as a bar to class

  certification only when “the legal theories of the named representatives potentially conflict with

  those of the absentees.” Georgine v. Amchem Prods., 83 F.3d 610, 631 (3d Cir. 1996); Newton,

  259 F.3d 183. “If the claims of the named plaintiffs and putative class members involve the same

  conduct by the defendant, typicality is established regardless of factual differences.” Id. at 184. In
                                                   10
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 11 of 18 PageID: 7072



  other words, the typicality requirement is satisfied as long as representatives and the class claims

  arise from the same event or practice or course of conduct and are based on the same legal theory.

  Brosious v. Children’s Place Retail Stores, 189 F.R.D. 138, 146 (D.N.J. 1999).

         Here, typicality is clearly satisfied because Plaintiffs’ claims arise from the same course of

  conduct that gave rise to the claims of all other Class members and are based on the same legal

  theory. Therefore, the typicality requirement of Rule 23(a)(3) is met.

                         iii.     Adequacy

         A class may not be certified unless the representative class members “will fairly and

  adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “Rule 23(a)’s adequacy of

  representation requirement ‘serves to uncover conflicts of interest between named parties and the

  class they seek to represent.’” In re Pet Food Prod. Liab. Litig., 629 F.3d 333, 343 (3d Cir. 2010)

  (quoting Amchem, 521 U.S. at 625). Class representatives “must be part of the class and possess

  the same interest and suffer the same injury as the class members.” Id. (citation omitted).

         This requirement has traditionally entailed a two-pronged inquiry: first, the named

  plaintiff’s interests must be sufficiently aligned with the interests of the absentees; and second, the

  plaintiff’s counsel must be qualified to represent the class. Gen. Motors, 55 F.3d at 800. A named

  plaintiff is “adequate” if his interests do not conflict with those of the class. In re Prudential Ins.

  Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d 283, 312 (3d Cir. 1998). Pursuant to Rule

  23(g), adequacy of class counsel is considered separately from the determination of the adequacy

  of the class representatives.

         Defendants argue Plaintiffs are inadequate Class representatives because the “formation

  and composition of the plaintiff group—an amalgam of five dissimilar and unrelated pension funds

  . . . prevents the group from fairly and adequately representing the [C]lass.” (ECF No. 147 at 30.)

  Further, Defendants argue Plaintiffs are inadequate Class representatives because their “lack of
                                                    11
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 12 of 18 PageID: 7073



  involvement and engagement in the prosecution . . . demonstrates that the lawyers rather than

  plaintiffs are driving the litigation.”

          “[A] class representative ‘need only possess a minimal degree of knowledge necessary to

  meet the adequacy standard.’” City Select Auto Sales, Inc. v. David Randall Assocs., Inc., 296

  F.R.D. 299, 316 (D.N.J. 2013) (quoting New Directions Treatment Servs. v. City of Reading, 490

  F.3d 293, 313 (3d Cir. 2007)). “[A] proposed representative’s lack of particularized knowledge

  concerning the dispute at issue ‘does not render [a class representative] inadequate . . . [if] she has

  retained adequate counsel to represent her.’” Szczubelek v. Cendant Mortg. Corp., 215 F.R.D. 107,

  120 (D.N.J. 2003) (quoting Ettinger v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 122 F.R.D.

  177, 182 (E.D. Pa. 1988)).

          The Private Securities Litigation Reform Act of 1995 (PSLRA), 15 U.S.C.

  § 78u-4(a)(3)(B)(iii)(I), expressly provides a group of plaintiffs may be deemed most adequate

  plaintiffs. In re Nice Sys. Secs. Litig., 188 F.R.D. 206, 220 (D.N.J. 1999). Here, proposed Lead

  Plaintiffs consist of five pension funds—Central States, Southeast and Southwest Areas Pension

  Fund; Lehigh County Employees’ Retirement System; Oklahoma Firefighters Pension and

  Retirement System; Boston Retirement System; and Employees’ Pension Plan of the City of

  Clearwater. Collectively, these funds “invest approximately $22.5 billion in assets on behalf of

  nearly 450,000 participants. (Decl. of Christopher A. Seeger in Support of Plaintiffs’ Motion for

  Class Certification, ECF No. 136-2, Ex. 2 ¶ 2, Ex. 3 ¶ 2, Ex. 4 ¶ 2, Ex. 5 ¶ 2, Ex. 6 ¶ 2.) In assessing

  whether a group satisfies the adequacy prong of Rule 23, a court must determine whether it “has

  the ability and incentive to represent the claims of the class vigorously, [whether it] has obtained

  adequate counsel, and [whether] there is [a] conflict between [the movant’s] claims and those

  asserted on behalf of the class.” In re Cendant Corp. Litig., 264 F.3d 201, 265 (3d Cir. 2001)



                                                    12
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 13 of 18 PageID: 7074



  (quoting Hassine, 846 F.2d at 179). Additionally, because Plaintiffs are a group of investment

  funds, the Court must also determine whether the group is too large to represent the Class in an

  adequate manner. In re Cendant Corp. Litig., 264 F.3d at 267.

          Plaintiffs argue they have satisfied the adequacy prong of Rule 23 because, primarily, “the

  interests of Plaintiffs are perfectly aligned with those of the Class.” (ECF No. 136-1 at 19.)

  Plaintiffs, like all Class members, “purchased Novo ADRs at inflated market prices during the

  Class Period and were injured by Defendants’ misconduct.” (Id.) Because of this, Plaintiffs argue,

  they are “incentivized to establish Defendants’ liability and maximize their recovery, and by doing

  so, [they] will necessarily do the same for absent Class members.” (Id.) Further, when “[l]ead

  [p]laintiffs have a strong interest in establishing liability under federal securities law, and seek

  similar damages for similar injuries, the adequacy requirement can be met.” In re Schering-Plough

  Corp., No. 9-397, 2012 U.S. Dist. LEXIS 138078 at *21 (D.N.J. Sep. 25, 2012) (quoting La. Mun.

  Police Employees Ret. Sys. v. Dunphy, No. 3-4372, 2008 U.S. Dist. LEXIS 19616 at *6 (D.N.J.

  March 13, 2008)). Additionally, Plaintiffs argue they have demonstrated the ability to vigorously

  serve as Class representatives because they have “demonstrated [their] commitment to this

  litigation through [their] active participation in the discovery process, including [] receiving and

  reviewing periodic updates . . . from counsel, reviewing pleadings and other documents. . .

  producing documents and providing responses to . . . interrogatories . . . and participating in

  discussions with counsel.” (ECF No. 136-1 at 19-20.) Defendants do not dispute Plaintiffs have

  interests aligned with members of the purported Class. (See generally, ECF No. 147.) Therefore,

  based on Plaintiffs’ active participation in litigation, their shared interests with the purported Class,

  and their appointment of qualified counsel, the Court is satisfied Plaintiffs have the ability and

  incentive to represent these claims vigorously.



                                                     13
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 14 of 18 PageID: 7075



         Indeed, because Plaintiffs are a group of investment funds, the Court must also determine

  whether the group is too large to represent the Class in an adequate manner. In re Cendant Corp.

  Litig., 264 F.3d at 267. While the Third Circuit has determined the PSLRA simply requires that

  any such group “fairly and adequately protect the interests of the class,” there is a point where a

  group of plaintiffs may become “too large for its members to operate effectively as a single unit.”

  Id. Indeed, there is not a “hard-and-fast rule,” and therefore a common sense “rule of reason

  prevails.” Id. Nevertheless, the Third Circuit generally agrees with the Securities and Exchange

  Commission’s presumption that groups with more than five members are too large to work

  effectively. Id. The group of lead plaintiffs here consists of a group of five pension funds, which

  is not presumptively too large under Third Circuit jurisprudence. Therefore, and considering the

  rule of reason, the group of entities purported to be Class representatives is not too large as to fail

  the adequacy requirement.

         Plaintiffs have made a threshold showing of adequacy based on their commitment to

  litigation, shared interests with members of the purported Class, and hiring of experienced counsel.

  Additionally, the Court finds the group of five pension funds is not too large to adequately

  represent the interests of the Class. As such, Plaintiffs have demonstrated their adequacy class

  representatives under Rule 23(a).

         Defendants attempt to rebut the presumption that Plaintiffs are adequate as lead plaintiffs.

  However, this presumption “may be rebutted only upon proof by a member of the purported

  plaintiff class that the presumptively most adequate plaintiff (a) will not fairly and adequately

  protect the interests of the class; or (b) is subject to unique defenses that render such plaintiff

  incapable of adequately representing the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II) (emphasis

  added). Because Defendants are not members of the purported Class, the Court may not consider



                                                    14
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 15 of 18 PageID: 7076



  arguments to rebut the presumption of Plaintiffs’ adequacy. In re Cendant Corp. Litig., 264 F.3d

  at 268 (citing Gluck v. Cellstar Corp., 976 F. Supp. 542, 550 (N.D. Tex. 1997) (“The statute is

  clear that only potential plaintiffs may be heard regarding he appointment of a Lead Plaintiff.”).

                2.     Rule 23(b)(3) Factors: Common Questions Predominate and the Class
      Is Superior to Other Methods of Adjudication

          After meeting the threshold requirements of Rule 23(a), a plaintiff must establish the

  proposed class meets the requirements of Rule 23(b)(3). To certify a class under Rule 23(b)(3), the

  Court must find that “the questions of law or fact common to the members of the class predominate

  over any question affecting only individual members, and that a class action is superior to other

  available methods for the fair and efficient adjudication of the controversy.” Rule 23(b)(3) requires

  that “a class action [be] superior to other available methods for the fair and efficient adjudication

  of the controversy.” Fed. R. Civ. P. 23(b)(3). In this case, both considerations weigh in favor of

  class certification.

                         i.      Predominance under Rule 23(b)(3)

          Here, Plaintiffs satisfy the predominance and superiority criteria of Rule 23(b)(3). In

  determining whether common questions predominate, courts have focused on the claims of liability

  against defendants. See Bogosian v. Gulf Oil Corp., 561 F.2d 434, 456 (3d Cir. 1977); Smith v.

  Suprema Specialties, Inc., No. 02-168, 2007 WL1217980, at * 9 (D.N.J. 2007) (citations omitted)

  (“The focus of the predominance inquiry is on liability, not damages.”). When common questions

  are a significant aspect of a case and they can be resolved in a single action, class certification is

  appropriate. See 7A Wright, Miller & Kane, Federal Practice and Procedure: Civil 2d, § 1788, at

  528 (1986).

          In this action, Defendants’ alleged liability arises from materially false misrepresentations

  and omissions about Novo’s growth and revenue that caused those who purchased Novo ADRs

                                                   15
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 16 of 18 PageID: 7077



  during the Class Period to suffer losses. (ECF No. 136-1 at 8.) Plaintiffs are pursuing claims under

  §§ 10(b) and 20(a) of the Exchange Act, which requires a showing of “(1) a material

  misrepresentation of omission by the defendant[s]; (2) scienter; (3) a connection between the

  misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the

  misrepresentation of omission; (5) economic loss; and (6) loss causation.” (Id. at 23 (citing Amgen

  Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455 (2013)).) Defendants do not dispute that the

  claims pursued by Plaintiffs are common to all members of the class. However, to certify a class

  under Rule 23(b), the Court must determine whether Lead Plaintiffs establish entitlement to the

  basic presumption of reliance. Prudential, 2015 U.S. Dist. LEXIS 115287 at *26.

         To establish reliance, Plaintiffs put forth a fraud-on-the-market theory. (ECF No. 136-1 at

  25.) The premise of the fraud-on-the-market reliance theory is that reliance on a misleading

  statements may be presumed where the company’s stock is traded “in an open and developed

  securities market.” Basic, Inc. v. Levinson, 486 U.S. 224, 242 (1988). This is because “the price of

  a company’s stock is determined by the available material information regarding the company and

  its business . . . misleading statements will therefore defraud purchaser of stock even if the

  purchasers do not directly rely on those misstatements.” Id.

         To invoke the basic presumption, Plaintiffs must prove Novo stock trades in an efficient

  market. Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 283 (2014). If the Court finds

  the basic presumption does not apply—either because market efficiency was not established or

  because Defendants proved there was no price impact—then individual issues of reliance would

  predominate over common issues, and therefore class certification would be inappropriate. Id. at

  282.




                                                  16
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 17 of 18 PageID: 7078



         Plaintiffs have proven market efficiency. Primarily, Novo’s stock trades on the NYSE, “one

  of the most efficient capital markets in the world.” In re PHP Healthcare Corp., 128 F. App’x

  839, 848 (3d Cir. 2005); see also In re DVI Inc. Sec. Litig., 639 F.3d 623, 634 (3d Cir. 2011)

  (trading on the NYSE strongly supports a finding of market efficiency). Additionally, Dr. Feinstein

  establishes each of the Cammer and Krogman factors weigh in favor of market efficiency. See

  Feinstein Rpt. ¶¶ 73-195. Defendants do not dispute this. Because Plaintiffs have established

  market efficiency, and Defendants do not offer any arguments against this, Plaintiffs are entitled

  to the basic presumption.

         Defendants do, however, argue Plaintiffs cannot meet the predominance requirement

  because Plaintiffs have not met their burden in showing by a preponderance of the evidence that

  “damages can be determined on a Class-wide basis using the same model and formula for all Class

  members.” (ECF No. 147 at 41 (citing ECF No. 136-1 at 17-18).)

         Class certification will not necessarily be defeated where there are individual issues with

  respect to the calculation of damages. Prudential, 2015 U.S. Dist. LEXIS 115287 at *35.

  Additionally, “in securities cases . . . where all other issues are provable by common evidence,

  denial of class certification solely on the basis of individual damages calculations would be an

  ‘abuse of discretion.’” Id. (quoting Neal, 794 F.3d at 375). The Court finds—and Defendants do

  not dispute—common issues predominate all other issues of law and fact in this case. Therefore,

  the Court “need not assess the validity of Plaintiffs’ damages model at this stage.” Id. As such,

  Plaintiffs have satisfied the predominance requirement under Rule 23(b).

                        ii.     Superiority Under Rule 23(b)(3)

         The superiority requirement “asks the court to balance, in terms of fairness and efficiency,

  the merits of a class action against those of alternative available methods of adjudication.” In re



                                                  17
Case 3:17-cv-00209-BRM-LHG Document 182 Filed 01/31/20 Page 18 of 18 PageID: 7079



  Prudential Ins. Co., 148 F.3d at 316 (internal citations omitted); In re Warfarin, 391 F.3d at

  532-33. In its assessment, the Court must weigh: (1) the class members’ interests in individually

  controlling the prosecution or defense of separate actions; (2) the extent and nature of any litigation

  concerning the controversy already begun by or against class members; (3) the desirability or

  undesirability of concentrating the litigation of the claims in the particular forum; and (4) the likely

  difficulties in managing a class action. Fed. R. Civ. P. 23(b)(3)(A)-(D).

         In considering those factors, the Court concludes class action is superior than any other

  method of adjudication. Specifically, class actions are appropriate in securities cases where a

  significant number of investors with relatively small losses would likely have decreased

  motivation to pursue their claims individually. See Krangel v. Golden Rule Res., Ltd., 194 F.R.D.

  501, 506 (E.D. Pa. 2000). Additionally, the Court is unaware of any related individual actions, and

  concentrating litigation here is desirable for efficient and consistent adjudication. Further, there is

  no indication there will be any difficulties managing this case. Accordingly, Plaintiffs’ Motion to

  Certify Class is GRANTED.

  III.    CONCLUSION

          For the reasons set forth above: (1) Defendants’ Motion to Exclude Lead Plaintiffs’ Expert

  Report is DENIED and (2) Plaintiffs’ Motion to Certify Class is GRANTED.



  Date: January 31, 2020                                  /s/ Brian R. Martinotti___________
                                                          HON. BRIAN R. MARTINOTTI
                                                          UNITED STATES DISTRICT JUDGE




                                                    18
